DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: SD-T1735-CA1-YPC
Filling Date: 12/09/2019
Priority Date: 03/28/2016
Inventor: Park et al.
Examiner: Bilkis Jahan

DETAILED ACTION
1.	This office action responds to the application filed on 12/09/2019.

Allowable Subject Matter
2.	Claims 1-13 and 14 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

4.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed display apparatus, comprising:
 the first red sub-pixel, the first green sub-pixel, the second red sub-pixel, and the second green sub-pixel are disposed along a first row, and the first white sub-pixel, the blue sub-pixel, and the second white sub-pixel are disposed along a second row adjacent to the first row in combination with all other limitations as recited in claim 1.


5.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed display apparatus, comprising:
a blue sub-pixel shared by the first pixel and the second pixel; the first white sub-pixel, the first red sub-pixel, the first green sub-pixel, the blue sub-pixel, the second green sub-pixel, and the second red sub-pixel, and the second white sub-pixel are disposed sequentially along a first row, and an area of the blue sub-pixel is larger than an area of each of the first white sub- pixel, the first red sub-pixel, and the first green sub-pixel in combination with all other limitations as recited in claim 11.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.